Opinion by
Mr. Justice Eagen,
This appeal involves the validity of the tax assessment on real estate in Boss Township, Allegheny County, for the 1959-1961 triennial.
*435The property consists of 84.49 acres of land, of which 31.93 acres are usable. On the latter portion, the construction of a large shopping center was completed in the year 1957. In the year 1958, the assessment for real estate tax purposes totaled $2,342,240, of which $287,240 was on the land. For the triennial assessment for the years 1959, 1860 and 1961, the valuation was increased to an aggregate total of $3,101,400; the land assessment being fixed at $1,046,400 and the buildings at $2,055,000.
The lower court sustained the assessment, as indicated above, placed thereon by the Board of Property Assessments. The landowner appeals.
The correctness of the assessment placed on the improvements is not here questioned, nor was it attacked below. It is contended, however, that the assessed valuation of the land itself exceeds the fair market value thereof and also is in violation of the constitutional requirement of uniformity. Neither contention is sustained by the record.
At the hearing in the court below, the appellee, Board of Property Assessments, Appeals and Review of Allegheny County, introduced into evidence the record of the assessment and rested its case. This established prima facie the validity of the assessment: Carnegie v. Pittsburgh, 357 Pa. 138, 53 A. 2d 425 (1947) ; Buhl Foundation v. Board of Property Assessment, Appeals and Review, 407 Pa. 567, 180 A. 2d 900 (1962). It then became the burden of the landowner to show by the weight of the competent evidence that the assessment was incorrect, arbitrary and in disregard of the OAvner’s rights: Chatfield v. Board of Revision of Taxes, 346 Pa. 159, 29 A. 2d 685 (1943); Hammermill Paper Company v. Erie, 372 Pa. 85, 92 A. 2d 422 (1952) ; and, Buhl Foundation v. Board of Property Assessment, Appeals and Review, supra.
Is the assessment excessive?
*436As to the fair market value of the property, the appellant-landowner called three witnesses: (1) Charles J. Leslie, a special land assessor for the board, who recommended to the board the assessment complained of (he was called as for cross-examination); (2) Frank T. Trobaugh; and, (3) Charles W. Rupp; the latter two being real estate experts. Trobaugh testified that the actual or fair market value of the entire property, including land and improvements was $8,480,000. He estimated the value of the unimproved land to be $580,-000. Rupp testified that the fair market or actual market value of the entire property was $3,775,000 and opined that the land value in itself was $611,250. It is clear from this testimony that the total assessment for tax purposes is less than the value placed thereon by these witnesses. Neither expert testified that the total assessment of the land and buildings was in excess of the total actual or fair market value of the property. In fact, according to their estimates, the ratio of the assessment to the total fair market value of the entire property was 89 and 67 per cent respectively.
In Allegheny County, real estate is required to be assessed according to the actual value thereof: Act of May 22, 1933, P. L. 853, §402, as amended by the Act of May 16, 1939, P. L. 143, §1, 72 P.S. §5020-402. This means the entire property and not merely its constituent elements. While it is perfectly legal for the assessor to enumerate the constituent parts of a single subject of taxation and the value placed on each, it is the reasonableness of the total assessment that is controlling. The total assessment of both land and improvements as a unit is the factor to be considered in determining the correctness of the assessment: Pittsburgh Terminal Coal Co. Appeals, 83 Pa. Superior Ct. 535 (1924); and, Hammermill Paper Co. v. Erie, supra. Of course, the unit or total assessment may not exceed the fair market value of the entire property. On ap*437peal to the court of common pleas, “the question . . . is not whether the value placed, upon certain constituent elements properly entering into the value of the subject of taxation is just and equitable, but whether the assessment of the subject as a whole is just and equitable”1: Pittsburgh Terminal Coal Co. Appeals, supra, at 537, 538. See also, Hammermill Paper Company v. Erie, supra. The evidence of appellant’s own witnesses, as hereinbefore pointed out, establishes that the assessment when reviewed in relation to the value of the entire property is just and equitable.
Does the assessment violate the rule as to uniformity?
The law requires that for tax purposes real estate as a class shall be assessed in uniformity. Brooks Bldg. Tax Assessment Case, 391 Pa. 94, 137 A. 2d 273 (1958); and Buhl Foundation v. Board of Property Assessment, Appeals and Revieto, supra. The lower court concluded that the appellant failed to establish that this paramount rule was violated. We agree.
Tt appears that in assessing the land upon which all shopping centers were constructed in the area and neighborhood in which the property involved is located, that the board followed the square foot rule. In assessing smaller tracts of land used for other commercial purposes, the board used the front foot rule method. There is nothing illegal in this procedure, if a different ratio of assessments as to market value does not result. Bee, Hammermill Paper Company v. Erie, supra. The testimony of Mr. Leslie clearly points out that the reason for following a different mechanical procedure was for practical purposes which tended to achieve rather than to violate the rule of uniformity. More importantly, no different ratio of assessments to the market value resulted.
*438Appellant attempted to show the existence of different ratios of assessments to' market value by the record of assessments made on other alleged comparable properties, which were located in areas approximately twenty-five miles removed from that involved. These properties were not comparable for this purpose, particularly in view of the fact that other similar properties located close by to that involved were available for comparison purposes.
Finally, appellant complains that Mr. Leslie in making his recommended assessment did not consider the rental income of the property, which is one of the necessary factors. However, it is the board that finally determined the assessment and the record is clear that all factors were taken into consideration by this tribunal in coming to a conclusion.
Order affirmed.

 Emphasis supplied.